 

Case 1:21-cv-04881-LTS Documenti1 Filed 06/01/21 Page 1 of 2

cy ns,

 

 

 

 

 

 

 

CSS Be
UNITED STATES DistRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONJA-GRIFFIN-ROBI SON

(full name of the plaintiff or petitioner applying {each person

must submit a separate application))

cv CC)
-against- , {Provide docket number, if available; if filing this with

NYG HEALTH and HOSPITALS your complaint, you will not yet have a docket number.)
RONALD COBBS (MD) vs os
CHRISTOPHER PENA’ (MD) = ... bal wee
L : ‘ E : sey op -
MITCHELL H. KATZ C&O/PRE {DENSE

(full name(s) of the defendant(s}/respondenit(s)} :

   
 

 

APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS

lama plaintiff/ petitioner in this case and declare that I am unable to pay the costs of these proceedings
and | believe that 1 am entitled to the relief requested in this action. In support of this application to
proceed in forma pauperis (IFP} (without prepay ing fees or costs), I declare that the responses below are
true: ,

1... Are you incarcerated? L] Yes [x] No (If No,” go to Question 2.)
lam being held at: .

 

Do you receive any payment from this institution? [] Yes L] No
Monthly amount: _-

 

If lam a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
directing the facility where | am incarcerated to deduct the filing fee from my account in installments
and to send to the Court certified copies of my accountstatements for the past six months. See 28
U.S.C. § 1915(a}(2), (b). 1 understand.-that this means:that-I will be required to pay the full filing fee.

2. Are'you presently employed? . Ch ves. cele - {4 No

   
  
     
   

If “yes,” my employer's nani¢ y

  

ay

 

.Gross monthly pay or wages: _

fags

“if “no,” what was your last date of employment?

 

 

_:»Gross monthly wages at the time:

addition to your income stated above (which you should not repeat here), have you or anyone else
“ing at.the same residence as you received more than $200 in the past 12 months from any of the
Howirg:sources? Check all that apply.

 

4) Business, profession, or other sel-employment LI Yes [xt No
>) Rent- payments, interest, or dividends [] Yes [xy No

 

bab
 

Case 1:21-cv-04881-LTS Document 1 Filed 06/01/21 Page 2 of 2

we . - oe . cons

(c) Pension, annuity, or life insurance payments [|] Yes c% No
(d)} Disability or worker’s compensation payments [] Yes [X No
(e) Gifts or inheritances Vy Yes [x No
(f} Any other public benefits (unemployment, social security,

food stamps, veteran’s, etc.) - a Yes [J No
(g) Any other sources E']_ Yes [x No

If you answered “Yes” to any question above, describe below or on separate pages each source of
money and state the amount that you received and what you expect to receive in the future.
I veceteve $145.00 from public asst.

bos chun

If you answered “No” to all of th jyéstions-above, explain how you are paying your expenses:

 

4. How much money do you have in cash or in a checking, savings, or inmate account?
NONE

5. Do you own any automobile, real estate, stock, bond, security, rust, jewelry, art work, or other
financial instrument or thing of value, including any item of value held in someone else's name? If 50,
describe the property and its approximate value: NO

6. Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? If so, describe and provide the amount of the monthly expense:

7, List all people who are dependent on you for support, your relationship with each person, and how
much you contribute to their support (only provide initials for minors under 18):

8. Do you have any debts or financial. bligations not desctibed above? If so, describe the amounts owed
and to whom they are payabletin‘dueJtions above. csole . -

   

Declaration: | declare under penalty. of perjury that.the above information is true. | understand that a false

statement may result in a dismissal of try: claims. :

s-\1- 2)

a

  

 

 

Dated Signature
SONJA-GRIFFIN-ROBINSON . XN
_ Wi MB prone, 08 Sant
Name {Last, First, Mi} . Prison Identification # (if incarcerated},
P.O. BOX 928 New York NoY¥. 10029
Address : City State Zip Code ©

Al bL4

Telephone Number’

~ 434  Pobin \Com

E-mail Address (if availabie}

IEP Application, page 2

J uncaobligebens anidescri 1
